DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on February 18, 2019 has been entered in the above-identified application. Claims 1-8 are amended. Claims 9 and 10 are canceled. New claim 11 has been added. Claims 1-8 and 11 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bomberg (US 2011/0256786 A1) in view of Hashemzadeh et al. (US 8871844). 
 	Bomberg discloses a composite, layered, thermal insulation and cladding system
(equivalent to the external thermal insulation composite system of the claimed invention) that controls the passage of heat, air, liquid water, water vapor, and moisture permeability of the system. The disclosed composite, layered, thermal insulation and cladding system comprises two interacting layers – (1) a substrate or a (equivalent to the insulating layer of the claimed invention) and (2) a composite called here a hygrothermal or "HT" wrap.  The composite "HT" wrap comprise of three layers, namely a bonding layer, a protective layer and a finishing layer (identified as layer 15 in the drawings and equivalent to the finishing layer of the claimed invention). Any textured and pigmented coating (identified as layer 15 and alternatively, equivalent to the finishing layer of the claimed invention) or appropriate paint (mineral oil) can be applied on the top of the finishing layer. The outer layers 15 and/or 16 may also be pre-treated with ingredients which act as biocides e.g., bark of pine tree and enhance protection from microbial deterioration in the form of mold.  Other polymeric compounds can also be incorporated into layer 16 to expand the range of control over water, and vapor transport. Layer 16 may include an additional granular admixture or micro-pores to enhance the transport of moisture.  The layer 16 may further comprise fillers for improving the radiant barrier properties.  The surface finish on the layer 15 may include at least one hygroscopic compound selected from the group consisting of diatoms earth, fly ash, silica powder or ground bark.  The layer 15 may be covered with surface finish (16).  The surface finish (16) may be comprised of latex acrylic.  The surface finish (16) may be comprised of latex rubber.  The surface finish (16) may be comprised of mineral oil or pigments. (See Abstract, Drawings, and paragraphs 0011, 0014, 0058).  
 	Bomberg fails to teach that finishing layer 15 or outer layer 16 comprises composite particles, wherein the composite particles comprise at least one organic polymer and at least one inorganic solid, wherein the amount by weight of inorganic solid is from 15 to 40% by weight, based on the total weight of organic polymer and inorganic solid in the composite particle.
	However, Hashemzadeh et al. disclose composite particles obtained by reacting a) one or more inorganic oxide particles having an average diameter of 1000 nm, b) one or more organic polymers, and c) one or more coupling reagents, the oxide particles a) and organic polymers b) being linked by units of coupling reagents c), characterized in that the organopolymers b) used are one or more polymers of one or more ethylenically unsaturated monomers selected from the group comprising vinyl 
methacrylate, n-butyl acrylate, n-butyl methacrylate, 2-ethylhexyl acrylate, 
norbornyl acrylate.  Particular preference is given to methyl acrylate, methyl methacrylate, n-butyl acrylate and 2-ethylhexyl acrylate. The olefins, vinylaromatics and vinyl halides preferably have 1 to 12 carbon atoms and more preferably 1 to 9 carbon atoms and most preferably 18 carbon atoms. Preferred olefins are ethylene and propylene.  Preferred vinylaromatics are styrene and vinyltoluene.  A preferred vinyl halide is vinyl chloride. The oxide particles are, for example, metal oxides or semimetal oxides which may optionally contain organic groups. Preferred semimetal oxides are silicon oxides.  In the case of the metal oxides, preference is given to the oxides of the metals aluminum, titanium, zirconium, tantalum, tungsten, hafnium, zinc and tin.  In the case of the silicon oxides, preference is given to colloidal silica, fumed silica, precipitated silica, silica sols, silicates or else organopolysiloxanes.  In the case of the metal oxides, particular preference is given to aluminum oxides such as corundum, aluminum mixed oxides with other metals and/or silicon, titanium oxides, zirconium oxides, iron oxides (meeting the limitations of claims 3-6 and 11).  The composite particles are suitable as binders, co-binders or additives for improving the performance properties of many kinds of products.  Use of the composite particles in coating materials or adhesives allows, for example, the thermal stability or scratch resistance thereof to be enhanced.  Adhesives comprising composite particles frequently additionally exhibit improved flow characteristics and a stable modulus of elasticity at elevated temperature, and give rise on application, for example, to removable adhesive 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use the composite particle taught by Hashemzadeh et al. in the finishing layer or outer coating layer taught by Bomberg given that Hashemzadeh et al. teach that their composite particles are used in coating materials to enhance thermal stability or scratch resistance and the composite particles can generate a gas barrier. Furthermore, with regards to the concentration of the composite particles, the Examiner would like to point out that concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787